Citation Nr: 0909940	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  05-39 029	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
disabling for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Subsequently, the Veteran has moved 
to the jurisdiction of the North Little Rock, Arkansas RO.

The Veteran filed a notice of disagreement with respect to 
entitlement to an initial rating in excess of 20 percent 
disabling for degenerative disk disease, lumbar spine; 
entitlement to an initial rating in excess of 10 percent for 
left knee degenerative joint disease; and entitlement to an 
initial rating in excess of 10 percent for right knee 
degenerative joint disease in April 2005.  The RO then issued 
a statement of the case which addressed all three issues.  
However, subsequently, the Veteran indicated in his 
substantive appeal, received by VA in December 2005, that he 
only wished to pursue the issue of entitlement to an initial 
rating in excess of 10 percent for right knee degenerative 
joint disease.  Accordingly, the issues of entitlement to an 
initial rating in excess of 20 percent disabling for 
degenerative disk disease, lumbar spine, and entitlement to 
an initial rating in excess of 10 percent for left knee 
degenerative joint disease are not before the Board for 
appellate review.

This case was previously before the Board in February 2008 
when it was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In an August 2008 rating decision, the RO increased the 
rating of the Veteran's right knee degenerative joint disease 
from 10 percent disabling to 20 percent disabling, effective 
from November 1, 2004, the day after the Veteran's separation 
from service.  Because the increase in the evaluation of the 
Veteran's disability does not represent the maximum rating 
available for the condition, the Veteran's claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).





FINDING OF FACT

The Veteran's right knee disability does not manifest 
ankylosis, flexion limited to 45 degrees or less, extension 
limited to 15 degrees or more, recurrent subluxation, lateral 
instability, impairment of the tibia and fibula, or frequent 
episodes of locking, pain, and effusion associated with 
dislocated semilunar cartilage.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
disabling for the Veteran's right knee degenerative joint 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 
4.56, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection was established for right knee 
degenerative joint disease by a November 2004 RO rating 
decision and a 10 percent disabling rating was assigned 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
effective November 1, 2004, the day after the Veteran's 
separation from active service.  Subsequently, in a RO rating 
decision dated in August 2008, the initial evaluation of the 
Veteran's right knee degenerative joint disease was increased 
to 20 percent disabling.  This appeal addresses the initial 
disability rating assigned for the Veteran's right knee 
disability upon the award of service connection; therefore, 
the entire body of evidence is for equal consideration.  
Consistent with the facts found, the ratings may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  Note (2) provides that the 20 percent 
and 10 percent ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable (0 percent) under 
the appropriate diagnostic codes, Diagnostic Code 5003 
provides a rating of 10 percent for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a.  

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely be rated 60 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray 
findings of arthritis are present and a Veteran's knee 
disability is rated under Diagnostic Code 5257, the Veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for removal 
of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (0 percent) disabling; flexion of the 
leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (0 percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 
(separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint). 

Normal ranges of motion of the knee are to 0 degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula.  Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

In service in February 2000 the Veteran was treated for 
bilateral medial knee pain.  The Veteran had a full range of 
motion with pain in both knees.

In August 2004, the Veteran underwent an X-ray examination of 
the right knee.  The X-ray report indicated normal bony 
alignment, no acute fractures, minimal spurring from the 
tibial spine and dorsal margins of the patella, and 
maintained joint spaces.  The Veteran was diagnosed with 
early osteoarthritic changes of the patellofemoral joint and 
the tibiofemoral joint.

In August 2004 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The Veteran reported that he had 
been experiencing pain in the knees since 1988.  He 
attributed the pain to falls in training exercises.  The 
Veteran denied having prosthetic implants and periods of 
incapacitation.  The Veteran did not report any lost time 
from work due to his condition.  Upon examination the 
Veteran's knees revealed evidence of limited and painful 
motion.  There was no evidence of heat, redness, swelling, 
effusion, drainage, abnormal movement, instability, or 
weakness in the Veteran's right knee.  The drawer sign and 
McMurray tests of the right knee were negative.  The 
Veteran's right knee had a range of motion of 110 degrees of 
flexion and 0 degrees of extension, both with pain at the 
extremes of motion.  The Veteran's range of motion in the 
right knee was limited by pain but was not limited by 
fatigue, weakness, lack of endurance, or incoordination.  The 
examiner diagnosed the Veteran with bilateral degenerative 
joint disease of the knees.

In a private treatment note, dated in October 2005, the 
Veteran was noted to complain of progressively worsening 
bilateral knee pain.  The Veteran indicated that the pain in 
his right knee was worse than the pain in his left knee.  The 
Veteran reported that he had cartilage and calcium deposits 
in the right knee and stated that he has knee locking and 
catching.  The Veteran had difficulty squatting and kneeling.  
Upon examination of the right knee, the Veteran had crepitus 
with active range of motion.  The Veteran had a right knee 
range of motion of 0 to 110 degrees.

A private magnetic resonance imaging (MRI) scan of the right 
knee, performed in October 2005, revealed no meniscal tears, 
intact ACL and PCL, and intact medial and lateral ligmentous 
complexes.  There was no evidence of marrow edema or bone 
contusion.  There was a small knee joint effusion and the 
physician could not exclude an ossific loose body.

In October 2005 the Veteran underwent X-ray examination of 
the right knee.  The X-rays did not reveal osteophytes and 
showed good alignment and articulation of the patella with 
trochlear of the femur both right and left.  The right knee 
showed narrowing of the medial hemicompartment, some 
scalloping, and early osteophyte medial femoral condyle.  A 
lateral view of the right knee revealed a loose body 
posteriorly in the knee along the fabella and normal position 
for the patella.  Weight bearing views of the right knee 
revealed narrowing of the joint.  There was slight genu varum 
bilaterally.

Subsequently, in October 2005, the Veteran's knees were 
examined by a private physician.  The Veteran indicated that 
he had increased symptomology when walking and had locking.  
He reported discomfort regarding the alignment of the knees.  
The Veteran stated that he had soreness over the pes and 
particularly the insertion of the hamstrings medially.  Upon 
examination, the Veteran moved without guarding, had no 
lateral thrust, and no significant genu varum in either the 
left or right knee.  The right knee was noted to have slight 
laxity on valgus stress medially with slight discomfort.  The 
Veteran had a little discomfort but no McMurray's sign.  He 
had tenderness to palpation over the medial joint along with 
the insertion of the medial collateral ligament and the pes.  
There was no posterior discomfort or lateral discomfort.  The 
knees had a range of motion of 0 to 130 degrees.  He had some 
slight discomfort on testing with full flexion, internal 
rotation and extension.

In December 2005 the Veteran underwent diagnostic arthroscopy 
of the right knee to remove any located loose bodies.  A 
small loose body was found in the medial hemi-compartment and 
debrided.  The physician noted that the articular surface of 
the patella and trochlea were quite good and the lateral 
compartment was "pristine."  There was no disease noted 
involving the medial tibial plateau and the medial meniscus.  
The medial femoral condyle had a chondrial defect just off 
the medial weight bearing surfaces.

In May 2008, the Veteran's knee was evaluated by an 
orthopedic surgeon, D. Frazier, M.D.  The Veteran reported 
that his symptoms had persisted since the surgery and his 
pain is worse with increased weight bearing.  His knee was 
somewhat stiff in the morning, loosened up during the day but 
became worse after prolonged weight bearing.  He reported 
occasional locking episodes in the patellofemoral joint.  
Physical examination revealed no effusion and full range of 
motion.  There was no evidence of ligament instability and 
his patella tracked well.  He had tenderness over the medial 
joint space and an MRI was done which demonstrated a 
cartilage defect on the medial femoral condoyle.  X-ray of 
the right knee showed significant joint space narrowing of 
the medial femoral condyle.  The assessment was right knee 
advancing osteoarthritis with medial joint space narrowing.  
The right knee MRI report indicated that the medial and 
lateral menisci are intact, the anterior and posterior 
cruciate ligaments were normal, the medial and lateral 
collateral ligaments are normal, and that a small joint 
effusion was present along with a 5mm loose body.  The MRI 
impressions were chondromalacia with a 5 mm loose body 
posterior to the distal posterior cruciate ligament, small 
joint effusion, and chondromalacia patella.  

A May 2008 statement from the Veteran's employer indicated 
that the Veteran routinely missed work because of his right 
knee problems and that he used approximately 8 hours of sick 
leave per month.  He also had to take leave without pay on 
three separate occasions because of swelling and instability 
issues which usually manifested during or following 
activities associated with prolonged standing or walking.  
Another statement from the employer indicated that the 
Veteran was removed from support of the agent candidate 
physical fitness and intermediate use of force programs in 
the summer of 2005 due to his right knee.  As a result he 
missed approximately 6 hours per week of scheduled work that 
he was hired to participate in.     

In July 2008 the Veteran was afforded a VA C&P knee 
examination.  The Veteran reported that he had arthroscopic 
surgery on the right knee in 2005.  He indicated that he has 
pain in the right knee with walking or standing.  The Veteran 
states that he has been recommended for knee replacement 
surgery but told that he was too young.  He reported that he 
had an injection in the right knee in May 2008 and that he 
was scheduled to start Synvisc injections in September 2008.  
The Veteran stated that his right knee gets tired more easily 
than his left knee and that he has pain primarily with weight 
bearing.  He indicated that he uses a cold pack to treat the 
symptoms.  The examiner reported that he was able to stand 
for 15 to 30 minutes and walk one quarter mile to one mile.  
The Veteran reported deformity, instability, pain, stiffness, 
weakness, episodes of dislocation, effusion, swelling, and 
tenderness of the knee.  The examiner noted that there was no 
abnormal wear of the Veteran's shoes.  Upon examination, the 
Veteran's right knee was noted to have 110 degrees of flexion 
with pain beginning at 70 degrees.  There was no additional 
decrease of range of motion with repetitive use.  The right 
knee had 0 degrees of extension.  There was no loss of a bone 
or part of a bone, no inflammatory arthritis, no joint 
ankylosis.  The right knee had crepitation and clicking or 
snapping.  There was no grinding, mass behind the knee, 
instability, patellar abnormality, or meniscus abnormality 
noted upon examination.  The examiner diagnosed the Veteran 
with right knee degenerative joint disease.  The examiner 
noted that the knee caused significant effects of decreased 
mobility and pain.  The Veteran reported that he missed 
approximately 15 days work in the last 12 months secondary to 
right knee pain.  

In light of the evidence, the Board finds that an initial 
evaluation in excess of 20 percent disabling for the 
Veteran's right knee degenerative joint disease is not 
warranted.  The Board notes that the RO assigned a 20 percent 
evaluation pursuant to Diagnostic Code 5003 based on X-ray 
evidence showing involvement of two or more major joints or 
two or more minor joint groups causing additional occasional 
incapacitating exacerbations where he was required to miss 
work.  

However, the evidence does not show that the Veteran's right 
knee disability is manifested by ankylosis, flexion limited 
to 15 degrees or less, or extension limited to 20 degrees or 
more even taking into account pain on motion.  The VA 
examiners specifically reported that there was no additional 
range of motion lost on repetitive use and there is no 
competent evidence to the contrary of record.  

A private examiner on one occasion reported that there was 
slight laxity on valgus stress.  However, no other medical 
reports found laxity or recurrent subluxation.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against finding that he has recurrent subluxation or lateral 
instability such that a separate disability rating is 
warranted pursuant to Diagnostic Code 5257.  The Veteran's 
right knee disability also does not manifest in impairment of 
the tibia and fibula.  There is no medical evidence that the 
Veteran's right knee has frequent episodes of locking, pain, 
and effusion associated with dislocated semilunar cartilage 
or that his semilunar cartilage was removed.  The Board has 
considered the symptoms reported by the Veteran and finds 
that have been considered in assigning the 20 percent 
disability evaluation and that they do not support the 
assignment of a higher evaluation.  As such, the 
preponderance of the evidence is against granting an 
evaluation in excess of 20 percent disabling for right knee 
degenerative joint disease.  The Board has considered whether 
staged ratings are warranted, but finds that the level of 
severity of the disability has not varied to the extent that 
staged ratings are for application.

The Board finds that this matter need not be remanded to have 
the RO refer the Veteran's claim to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extraschedular rating.  The Board notes the above 
determination is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities, and there is no 
showing that the Veteran's right knee degenerative joint 
disease reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extraschedular basis.  See 38 C.F.R. § 
3.321.  The Veteran and his employer have noted that he 
misses work approximately one day per month and that he 
cannot participate in physical fitness training classes.  
However, there is no indication that he presents such an 
exceptional disability picture that the schedular evaluations 
are inadequate.  Moreover, his disability has not required 
frequent periods of hospitalization and after comparing the 
level of severity of the disability and symptoms with the 
rating schedule criteria, the Board finds that the rating 
criteria reasonably describe his level of disability and 
symptoms exhibited.  In the absence of evidence of these 
factors, the criteria for submission for assignment of an 
extraschedular rating are not met.  Thus, a remand this claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not necessary.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Once 
service connection was granted, there was no need to provide 
additional notice pursuant to section 5103(a).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The Veteran submitted private 
treatment records from River Valley Musculoskeletal Center, 
Dr. J.B., Dr. D.F., and Texas Tech University Health Sciences 
Center.  The appellant was afforded a VA medical examinations 
in August 2004 and July 2008.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
disabling for right knee degenerative joint disease is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


